Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 3, 1994, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant, a housekeeper, injured her back on March 10, 1994 and was ordered by her doctor to remain out of work from April 12, 1994 through May 10, 1994. However, on or about April 18, 1994, claimant resigned from her job and, shortly thereafter, moved to South Carolina to visit dying relatives. Inasmuch as the foregoing facts are undisputed, we find that substantial evidence supports the Board’s finding that claimant was disqualified from receiving benefits because she voluntarily left her employment without good cause and also that she was ineligible to receive benefits during the time she was disabled. Accordingly, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mikoll, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.